internal_revenue_service national_office technical_advice_memorandum date number release date index uilc no 263a case mis no tam-124759-00 cc ita b2 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend issues taxpayer tax_year tax_year dollar_figurex dollar_figurey whether taxpayer’s method of allocating additional sec_263a costs to ending inventory is a permitted method_of_accounting under sec_263a if taxpayer’s method of allocating additional sec_263a costs is not permitted whether the examining agent may require taxpayer to use a simplified_method described in the sec_263a regulations whether taxpayer should be granted sec_7805 relief conclusions taxpayer’s method of allocating additional sec_263a costs to ending inventory is not a permitted method_of_accounting the commissioner may compute taxpayer’s taxable_income using any method that in his opinion clearly reflects taxpayer’s income including a simplified tam-124759-00 method described in the sec_263a regulations taxpayer is not entitled to sec_7805 relief facts taxpayer distributes a certain component product used in the manufacture of vehicles in north america large portions of taxpayer’s products are manufactured overseas almost all of these overseas products are transported by ship which often takes six weeks or more to reach their united_states destination once these products reach the united_states they are either stored in domestic storage warehouses or shipped directly to taxpayer’s customers a non-de minimis percentage of taxpayer’s products are shipped directly to taxpayer’s customers and therefore are never stored or handled at taxpayer’s warehouses at the end of each year taxpayer has a significant amount of inventory that has not reached its united_states destination in-transit inventory for tax_year the in- transit inventory totaled dollar_figurex which represented of taxpayer’s total ending inventory the in-transit inventory for tax_year was dollar_figurey or of taxpayer’s total ending inventory one reason for this significant amount of in-transit inventory is that the vehicle manufacturers require suppliers such as taxpayer to meet their production schedule without delay because the vehicle manufacturers only commit to purchasing from suppliers a few weeks before each delivery taxpayer is forced to estimate the actual demand and order sufficient inventory another reason for the significant amount of in- transit inventory is due to the significant delivery lead-time generally it takes at least six weeks for the overseas purchases to reach their united_states destination warehouse or direct-to-customer by ship in order to allocate its additional sec_263a costs taxpayer uses a method_of_accounting that is generally similar to the simplified_resale_method provided in sec_1_263a-3 like the simplified_resale_method taxpayer computes a purchasing function ratio by dividing total purchasing costs incurred during the year by the beginning_inventory plus all purchasing costs incurred during the year including the costs of products in-transit at year-end taxpayer multiplies the purchasing function ratio by ending inventory to determine purchasing costs allocated to ending inventory unlike the simplified_resale_method taxpayer computes a storage and processing function ratio by dividing the total storage and handling costs incurred during the year by the beginning_inventory plus all purchasing costs incurred during the year except for the costs of the in-transit purchases taxpayer multiplies the storage and processing tam-124759-00 function ratio by ending inventory less in-transit inventory to determine storage and handling costs allocated to ending inventory on its original form_3115 application_for change_of_accounting_method to comply with the requirements of sec_263a taxpayer indicated that it was allocating indirect_costs using a reasonable method based upon factual apportionments and the simplified_resale_method was used to allocate indirect and service_costs in the tax returns for tax_year and tax_year taxpayer computed sec_263a costs using the same method described in the schedules attached to the form_3115 because a significant amount of taxpayer’s ending inventory remains in-transit at year-end taxpayer’s method allocates significantly less costs to ending inventory under its method_of_accounting than the simplified_resale_method would have allocated the additional sec_263a costs allocated to ending inventory under taxpayer’s method was dollar_figurex and dollar_figurey less than the additional sec_263a costs that would have been allocated to ending inventory under the simplified_resale_method for tax_year and tax_year respectively these amounts represent and of the total additional sec_263a costs required to be allocated and capitalized to ending inventory under the simplified_resale_method for tax_year and tax_year respectively law and analysis sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 of the income_tax regulations provides that in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor sec_263a provides for the nondeductibility of certain direct and indirect_costs with respect to property to which sec_263a applies sec_263a provides that the costs described in this paragraph with respect to any property are the direct costs of such property and such property's proper share of indirect_costs including taxes part or all of which are allocable to such property any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph tam-124759-00 sec_1_263a-1 provides in part that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale sec_1_263a-1 provides that retailers wholesalers and other taxpayers that acquire property described in sec_1221 for resale resellers must capitalize the direct costs of acquiring the property and the property’s properly allocable share of indirect_costs sec_1_263a-1 provides in part that under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property acquired for resale in order to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including resale activities after sec_263a costs are allocated to the appropriate resale activities these costs are generally allocated to the items of property acquired for resale during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year sec_1_263a-1 describes the types of costs subject_to sec_263a sec_1_263a-1 provides that resellers must capitalize the acquisition costs of property acquired for resale in the case of inventory the acquisition_cost is the cost described in sec_1_471-3 sec_1_471-3 provides that cost means in the case of merchandise purchased since the beginning of the taxable_year the invoice price less trade or other discounts except strictly cash discounts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed to this net invoice price should be added transportation or other necessary charges incurred in acquiring possession of the goods sec_1_263a-1 sets forth various detailed or specific facts-and- circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale in lieu of a facts- and-circumstances allocation method sec_1_263a-1 authorizes taxpayers to use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 to allocate direct and indirect_costs to eligible_property produced sec_1_263a-1 provides that a taxpayer may use a facts-and- circumstances allocation method if it is a reasonable allocation method in addition a taxpayer may use any other reasonable method to allocate direct and indirect_costs among units of property produced or acquired for resale during the taxable_year an allocation method is reasonable if i the total costs actually capitalized during the taxable_year do not differ tam-124759-00 significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information and the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a sec_1_263a-3 provides a simplified_method for determining additional sec_263a costs properly allocable to ending inventories of property acquired for resale and other eligible_property on hand at the end of the year sec_1_263a-1 defines additional sec_263a costs as the costs other than interest that were not capitalized under the taxpayer's method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a sec_1_263a-1 defines sec_471 costs as the costs other than interest capitalized under the taxpayer's method_of_accounting immediately prior to the effective date of sec_263a sec_1_263a-1 defines sec_263a costs as the costs that a taxpayer must capitalize under sec_263a thus sec_263a costs are the sum of a taxpayer's sec_471 costs its additional sec_263a costs and interest capitalizable under sec_263a sec_1_263a-2 provides that in general the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year under the simplified_resale_method is the combined_absorption_ratio multiplied by the sec_471 costs remaining on hand at year-end sec_1_263a-3 defines the combined_absorption_ratio as the sum of the storage_and_handling_costs_absorption_ratio and the purchasing_costs_absorption_ratio sec_1_263a-3 explains that the storage_and_handling_costs_absorption_ratio is determined by dividing the current year's storage and handling costs by the sum of beginning_inventory and current year's purchases current year's storage and handling costs are defined as the total storage costs plus the total handling costs tam-124759-00 incurred during the taxable_year that relate to the taxpayer’s property acquired for resale and other eligible_property sec_1_263a-3 defines the purchasing_costs_absorption_ratio as the ratio that the current year’s purchasing costs bear to the current year’s purchases current year’s purchasing costs are defined as the total purchasing costs incurred during the taxable_year that relate to the taxpayer’s property acquired for resale and eligible_property current year’s purchases generally mean the taxpayer’ sec_471 costs incurred with respect to purchases of property acquired for resale during the current taxable_year congress intended taxpayers to allocate additional costs required to be capitalized under sec_263a with the same degree of specificity that was required of inventoriable costs under prior_law congress contemplated that taxpayers would continue to use the same methods of allocating costs to items in their inventory that were available under prior_law see s rep no 99th cong 2d sess reprinted in 1986_3_cb_1 citing sec_1_471-11 authorizing use of the manufacturing_burden_rate_method the standard_cost_method or any other method that fairly apportions such costs among items of inventory t d 1987_1_cb_98 because resellers did not have cost accounting procedures in place prior to the adoption of the uniform_capitalization_rules congress directed the service to provide a simplified_method for taxpayers acquiring property for resale to alleviate the administrative burdens of complying with the uniform_capitalization_rules see h_r conf_rep no 99th cong 2d sess ii-305 reprinted in c b vol congress also authorized the service to adopt simplified allocation_methods where the costs and other burdens of literal compliance outweigh the benefits see s rep no 99th cong 2d sess c b vol the preamble to the temporary regulations discussed how taxpayers acquiring property for resale must allocate additional costs required to be capitalized under sec_263a to property on hand at the end of the taxable_year taxpayers acquiring such property may elect a simplified_method of accounting for the costs required to be capitalized under the temporary regulations the simplified_resale_method the allocation rules applicable to production activities will apply to those taxpayers that acquire property for resale who do not elect to use the simplified_resale_method thus absent the election of the simplified_resale_method taxpayers acquiring property for resale are required to allocate the additional costs required to be capitalized under sec_263a with the same degree of specificity as was required of manufacturers of inventory under prior_law tam-124759-00 t d 1987_1_cb_98 in the preamble to the final regulations the service stated that the final regulations explain that after sec_263a costs are allocated to a production or resale activity these costs are generally allocated to the items of property produced or property acquired for resale during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year t d 1993_2_cb_77 the temporary regulations permit taxpayers to use a variety of methods for allocating sec_263a costs among their activities and items of property produced or acquired for resale for example the temporary regulations permit the use of facts-and-circumstances allocation_methods such as a specific_identification_method a burden rate method a standard_cost_method and generally any other reasonable allocation method generally the final regulations continue to allow the use of these methods and adopt with slight modifications the criteria in the temporary regulations and notice_88_86 for determining a reasonable method the final regulations also continue to permit taxpayers to use certain simplified methods in determining their sec_263a costs t d c b pincite the preamble to the final regulations also stated the final regulations provide several simplified allocation_methods for allocating direct and indirect_costs to property produced and property acquired for resale in general these simplified methods determine aggregate amounts of additional sec_263a costs allocable to ending inventory id pincite sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 requires that a taxpayer obtain the consent of the secretary prior to changing its method_of_accounting from the basis for which taxable_income is regularly computed to a new method sec_7805 provides that the commissioner may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without tam-124759-00 retroactive effect see also sec_301_7805-1 sec_601_201 defines ruling as a written_statement issued to a taxpayer by the national_office which interprets and applies the tax laws to a specific set of facts issue whether taxpayer’s method of allocating additional sec_263a costs to ending inventory is a permitted method_of_accounting under sec_263a taxpayer uses what it calls an other reasonable method of allocating additional sec_263a costs but acknowledges that it is based on a modification of the simplified_resale_method set forth in sec_1_263a-3 taxpayer modified the storage and handling costs component of the simplified_resale_method in two related respects first inventory that is in-transit at year-end is excluded from the denominator of the ratio resulting in what the taxpayer denotes as a storage and processing function ratio second inventory that is in-transit at year-end is also excluded from the denominator of the multiplicand against which the ratio is applied to determine the amount of storage and handling costs allocated and capitalized to ending inventory taxpayer argues that its method appropriately allocates storage and handling costs based on its unique facts and circumstances because the in-transit goods have not been handled or processed at year-end and because the amount of goods in-transit at year-end is substantial taxpayer argues that the exclusion of the in-transit inventory in calculating and allocating its additional sec_263a costs is a reasonable allocation method based on its unique situation and is permitted under sec_1_263a-1 as explained in more detail below we disagree with taxpayer’s contention that the sec_263a regulations generally permit taxpayers to modify the simplified methods to fit their own particular facts and circumstances and with taxpayer’s conclusion that its modification to the simplified_resale_method is appropriate for its particular facts and circumstances sec_1_263a-1 provides acceptable methods of allocating costs to inventory under sec_1_263a-1 and f a taxpayer may elect to use a facts-and- circumstances allocation method such as the specific_identification_method burden rate and standard cost methods a taxpayer may also use any other reasonable allocation method sec_1_263a-1 under sec_1_263a-1 a method is reasonable if the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method the allocation method is applied consistently and the allocation method is not used to circumvent the requirements of the simplified methods in sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a in addition to the facts and circumstances methods and the reasonable allocation_methods sec_1_263a-1 and other regulations make clear that taxpayers may also use the simplified methods provided in sec_1_263a-2 and sec_1_263a-3 for producers and resellers respectively tam-124759-00 taxpayers are generally required to allocate additional sec_263a costs to specific items in their inventory congress required taxpayers to allocate costs required to be capitalized under sec_263a with the same degree of specificity that was required of inventoriable costs under prior_law congress contemplated that taxpayers would continue to use the same methods of allocating costs to items in their inventory that were available under prior_law see s rep no 99th cong 2d sess reprinted in c b vol citing sec_1_471-11 authorizing use of the manufacturing_burden_rate_method the standard_cost_method or any other method that fairly apportions such costs among items of inventory t d 1987_1_cb_98 the simplified resale and the simplified production methods described in sec_1_263a-2 and sec_1_263a-3 are exceptions to the general_rule that costs required to be capitalized under sec_263a must be allocated to specific items of inventory the preambles to both the temporary regulations under sec_263a and the final regulations to sec_263a support the conclusion that the only exceptions to the general_rule to allocate additional costs to specific items of inventory are the simplified methods provided in the sec_263a regulations in the preamble to the temporary regulations the service and treasury stated taxpayers acquiring property for resale may elect a simplified_method of accounting for the costs required to be capitalized under the temporary regulations the simplified_resale_method the allocation rules applicable to production activities will apply to those taxpayers that acquire property for resale who do not elect to use the simplified_resale_method thus absent the election of the simplified_resale_method taxpayers acquiring property for resale are required to allocate the additional costs required to be capitalized under sec_263a with the same degree of specificity as was required of manufacturers of inventory under prior_law t d 1987_1_cb_98 in the preamble to the final regulations the service and the treasury note that the final regulations explain that after sec_263a costs are allocated to a production or resale activity these costs are generally allocated to the items of property produced or property acquired for resale during the taxable_year and capitalized to the items that remain on hand at the end of the taxable_year t d 1993_2_cb_77 the preamble further provides the temporary regulations permit taxpayers to use a variety of methods for allocating sec_263a costs among their activities and items of property produced or acquired for resale for example the temporary regulations permit the use of facts-and-circumstances allocation_methods such as a specific_identification_method a burden rate method a standard_cost_method and generally any other reasonable allocation method the final regulations also continue to permit taxpayers to use certain simplified methods in determining their sec_263a costs tam-124759-00 id pincite later the preamble explains how additional sec_263a costs are allocated under the simplified methods the final regulations provide several simplified allocation_methods for allocating direct and indirect_costs to property produced and property acquired for resale in general these simplified methods determine aggregate amounts of additional sec_263a costs allocable to ending inventory id pincite when a taxpayer capitalizes costs to specific items in its inventory the allocation between ending inventory and cost_of_goods_sold is governed by the taxpayer’s cost flow assumption if the items are in ending inventory under the taxpayer’s cost flow assumption then the costs are also in ending inventory whether the items are correctly in the ending inventory is governed by the inventory rules of sec_471 and sec_472 and not by sec_263a when a simplified_method is used however the allocation between the cost_of_goods_sold and the ending inventory is not made by the taxpayer’s cost flow assumption rather an absorption ratio is calculated and based on that an amount of costs that otherwise would have been deducted is allocated to the ending inventory simplified methods are often referred to as add-on methods because they simply allocate a lump-sum of costs to the ending inventory the purpose of the simplified methods is to reduce the complexity and administrative burdens of developing cost accounting systems for the additional costs additional sec_263a costs required to be capitalized under sec_263a see t d 1993_2_cb_77 the simplified methods permitted by the regulations the simplified_production_method and the simplified_resale_method are essentially mechanical in nature under these methods the amount of additional sec_263a costs allocated and capitalized to ending inventory is easily computed by the taxpayer and easily verified by the service the simplified methods differ from other permissible methods of capitalizing inventory costs in several important respects the simplified methods do not allocate inventory costs to specific units they simply allocate a lump-sum of costs to ending inventory the simplified methods capitalize additional sec_263a costs based on a ratio of those costs to other inventoriable costs see sec_1_263a-1 and sec_1_263a-1 other permissible methods described in the regulations specific_identification_method burden rate method and standard_cost_method are generally based on the facts and circumstances of the taxpayer’s business these other permissible methods require a periodic re-evaluation of the facts and circumstances tam-124759-00 and if necessary adjustments to the capitalization rates see sec_1 263a- f i a and 263a-1 f ii a the ratios used for the simplified methods on the other hand are developed and applied mechanically without regard to changes in the facts and circumstances from year-to-year by their very nature the simplified methods will not necessarily produce the same inventory value as a facts and circumstances method the simplified methods may capitalize more costs or less costs than a facts and circumstances method depending upon the facts and circumstances in written comments on the temporary regulations under sec_263a some commentators expressed dissatisfaction with the simplified methods in cases where such methods capitalized more costs than a facts and circumstances method specifically a number of commentators requested that the simplified_production_method in the temporary regulations be revised to reduce the amount of sec_263a costs allocable to raw materials inventories these commentators suggested that allocations based on this method may result in an excessive_amount of the sec_263a costs being allocated to raw materials inventories they argue that this result occurs because the simplified_production_method does not take into account the fact that fewer indirect_costs are incurred with respect to raw materials normally held only a short_period of time than are incurred with respect to other items of inventory held longer for example a taxpayer that buys additional raw materials on the last day of the year would be required to allocate significantly more additional sec_263a costs such as storage handling and carrying costs to those materials under the simplified_production_method than it would under a facts and circumstances allocation method the final regulations do not adopt these recommendations the service and the treasury believe that the simplified_production_method formula properly reflects the costs of raw materials that are purchased on the last day of the year first the taxpayer will have likely incurred purchasing costs and handling costs in obtaining these materials which should be included in the inventoriable costs of these material second incorporating these suggestions in the final regulations would reduce the 1certain factual changes may require a change from one simplified_method to another for example a reseller may become a producer and thereby become ineligible to continue using the simplified_resale_method see sec_1_263a-3 also a taxpayer using a simplified_method with an historic absorption ratio may be required to compute a new historic absorption ratio under certain circumstances see sec_1_263a-2 and sec_1_263a-3 tam-124759-00 simplicity that the simplified_production_method is intended to provide if the simplified_production_method produces inappropriate results a taxpayer may request to change its method_of_accounting to a facts-and- circumstances allocation method t d 1993_2_cb_77 emphasis added the simplified methods prescribed in the sec_263a regulations are available to any taxpayer required to capitalize additional sec_263a costs to inventory a taxpayer is not required to demonstrate that a simplified_method is appropriate for its particular facts and circumstances thus the simplified methods provide something of a safe_harbor method for capitalizing additional sec_263a costs as indicated in the preamble to the final regulations a taxpayer may use the authorized simplified methods even if they produce inappropriate results if a taxpayer is unsatisfied with the results of the simplified methods its only option is to change to a facts and circumstances allocation method the simplified methods capitalize additional sec_263a costs based on a ratio of those costs to other inventoriable costs this ratio is multiplied against the other inventoriable costs found in ending inventory the multiplicand to determine the amount of additional sec_263a costs allocated and capitalized to ending inventory certain facts and circumstances of an electing taxpayer’s business will push the ratio or the multiplicand upward other facts and circumstances will push the ratio or the multiplicand downward the facts and circumstances could be as simple as the volume of business the cost of the goods and the amount of storage space available to the taxpayer for example the storage costs allocable to ending inventory pursuant to a simplified_method will decrease if the taxpayer’s volume of sales in terms of dollars increases if on the other hand the taxpayer’s storage costs increase at a faster rate than the prices it pays for merchandise the storage costs allocable to ending inventory pursuant to a simplified_method will increase apparently at the time it was required to begin capitalizing additional sec_263a costs taxpayer foresaw that the significant amount of in-transit inventory at year- end would tend to push the multiplicand of the simplified_resale_method upward resulting in the allocation of storage and handling costs to goods that had not yet been stored taxpayer believes that it is inappropriate for storage and handling costs to be allocated to goods that had never been stored accordingly taxpayer modified the simplified_resale_method to prevent the perceived over-capitalization taxpayer excluded goods in-transit from the denominator of the storage and handling costs ratio of the simplified_resale_method and renamed the ratio the storage and processing function ratio taxpayer applied this ratio against the ending inventory excluding in-transit goods to determine the amount of storage and handling costs allocable and capitalizable to ending inventory tam-124759-00 although taxpayer’s method does not allocate storage and handling costs to in- transit goods it does allocate storage and handling costs to goods that have never been stored or handled - goods shipped directly to customers under taxpayer’s storage and processing function ratio storage costs are allocated to ending inventory and to the cost_of_goods_sold based on the ratio of total storage costs to beginning_inventory plus purchases during the year except in-transit purchases at year- end thus every purchase during the year that was either sold or in the warehouses at year-end is taken into account in the allocation if there was a purchase during the year that was directly shipped to customers storage costs were effectively allocated to such a purchase pursuant to taxpayer’s ratio for example if taxpayer made five purchases during the year and the first four purchases were directly shipped to customer with only the last purchase stored in the warehouse at year-end taxpayer’s storage costs incurred during the year would be allocated four-fifths to cost_of_goods_sold and one-fifth to ending inventory thus eighty percent of the storage costs would be allocated to cost_of_goods_sold even though those goods were never handled or stored only twenty percent would be capitalized to ending inventory even though the costs incurred in storage and handling are related entirely to these items in arguing that its method is a reasonable method based on its own unique facts and circumstances taxpayer attempts to isolate its specific modification to the simplified_resale_method and frame the issue as a question of whether the modification itself is reasonable assuming arguendo that taxpayers were permitted to modify the simplified methods provided in the sec_263a regulations we do not believe that this would be the relevant standard instead the relevant standard would be whether the resulting allocation method in its entirety is reasonable taxpayer’s method would fall far short of the latter standard taxpayer has identified a single fact related to its inventory - some goods are in-transit at the end of the year - and modified the simplified_resale_method to take that fact into account taxpayer has not considered whether the method in its entirety is appropriate for taxpayer’s facts and circumstances specifically taxpayer made no determination as to whether its facts and circumstances justify an allocation of storage and handling costs based on the total cost of its beginning_inventory and purchases incurred during the year taxpayer simply assumed that allocation of storage and handling costs on 2the facts of this example are intended to clearly illustrate the fact that taxpayer’s allocation method allocates storage and handling costs to direct-shipped goods by virtue of the absorption ratio formula they are not intended to suggest that a majority of taxpayer’s sales were direct-shipped to customers 3this is essentially the same argument made by commentators to the temporary regulations under sec_263a see preamble to final regulations t d 1993_2_cb_77 tam-124759-00 that basis was appropriate because that is the basis upon which such costs are allocated under the simplified methods furthermore taxpayer’s allocation method failed to take into account the fact that a significant amount of its inventory was shipped directly to customers these purchases were not handled or stored in taxpayer’s warehouses yet taxpayer’s method of allocating storage costs allocates costs to these purchases failure to take into account direct-shipped goods in the cost allocation is inconsistent with taxpayer’s asserted justification ie that storage and handling costs should not be allocated to goods that have never been stored or handled for not allocating storage and handling costs to in-transit inventory nonetheless we believe that both of these standards are inconsistent with the purpose of the simplified methods under taxpayer’s standard which focuses exclusively on the modification a taxpayer could identify the facts that push its ratio or multiplicand upward remove their effects from the computation and rely on the acceptability of the simplified methods as justification for not removing the effects of facts that push the ratio or multiplicand downward under the other standard which focuses on the entire method the simplified_method would have to be modified to take into account not only facts closely related to the facts identified by the taxpayer as justifying an adjustment but all of the relevant facts and circumstances both of these standards would reduce the simplicity that the simplified methods were intended to provide although we believe that taxpayers are not generally permitted to modify the simplified methods provided in the sec_263a regulations the regulations provide a 3-prong test for determining whether an allocation method even a modified simplified_method is a reasonable allocation method sec_1_263a-1 provides that an allocation method is reasonable if i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 sec_1 263a- or 263a-3 with appropriate consideration given to the volume and value of the taxpayer’s production or resale activities the availability of costing information and the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer4 and iii the allocation method is not used to circumvent the requirements of the simplified methods provided in sec_1_263a-1 sec_1_263a-2 or sec_1_263a-3 or the principles of sec_263a although paragraph f i of sec_1_263a-1 could be interpreted several ways we believe that the amount allocated and capitalized to ending inventory using a simplified or add-on method ie a method that does not allocate to specific items of 4the second prong of sec_1_263a-1 is not at issue in this case taxpayer applied its allocation method consistently tam-124759-00 inventory should be compared to the amount that would have been allocated and capitalized using one of the authorized simplified methods for purposes of determining whether such add-on method is a reasonable method under sec_1_263a-1 the third prong of the test set forth in sec_1 263a f requires that the allocation method is not used to circumvent the requirements of the simplified methods or the principles of sec_263a the temporary regulations merely stated that an allocation method may not be used if it circumvents the principles of sec_263a the prohibition against circumventing the requirements of the simplified methods was added in the final regulations as discussed above the service and treasury declined to adopt commentators’ recommendations that the simplified_production_method be modified so as to allocate fewer storage and handling costs to raw materials inventories we believe that the language in paragraph f iii was added to prevent taxpayers from doing what the service and treasury refused to adopt in the final regulations ie making adjustments to the simplified methods to avoid alleged overcapitalization of certain costs and then calling that method a reasonable allocation method under the regulations the language in sec_1 263a f iii forces a taxpayer that believes that the simplified methods overcapitalize to change to a genuine facts and circumstances method such as the specific_identification_method a burden rate or standard_cost_method thus we believe that paragraph i and paragraph iii of sec_1_263a-1 should be read together for purposes of determining whether a method that does not allocate to specific items of inventory actually circumvents the requirements of the simplified methods the amount of costs capitalized using an add-on method that allocates costs to ending inventory using an absorption ratio must be compared with the amount of costs capitalized using a simplified_method described in sec_1_263a-2 or sec_1_263a-3 to determine whether the add-on method qualifies as a reasonable method under sec_1_263a-1 taxpayer’s method allocates additional sec_263a costs to ending inventory using an absorption ratio taxpayer’s method does not allocate costs to specific items of inventory thus taxpayer’s allocation method is a reasonable method if it capitalizes and allocates an amount of costs that does not differ significantly from the amount of costs that would be capitalized and allocated under the simplified_resale_method costs capitalized do not differ significantly from the simplified_resale_method in tax_year the difference between the amount of costs capitalized under 5t d 1993_2_cb_77 6id 7taxpayer’s method was undoubtedly intended to avoid one aspect of the simplified_resale_method ie capitalization of storage and handling costs to in-transit inventory tam-124759-00 taxpayer’s method and the simplified_resale_method was dollar_figurex a difference in tax_year the difference between the amount of costs capitalized under taxpayer’s method and the simplified_resale_method was dollar_figurey a the amount of costs allocated and capitalized to ending inventory under taxpayer’s method both in terms of dollars and percentages differs significantly from the amount of costs that would be allocated and capitalized to ending inventory under the simplified_resale_method taxpayer argues that the difference between the amount of storage and handling costs capitalized under its method and under the simplified_resale_method should be compared to either the total cost of its purchases for the year or the total cost of its ending inventory according to taxpayer this comparison gives effect to the language in sec_1_263a-1 regarding consideration given to the volume and value of the taxpayer’s resale activities we do not believe that this comparison is the comparison required by sec_1_263a-1 taxpayer used the method at issue the add-on method only to allocate certain indirect_costs taxpayer accounted for the direct costs of inventory using another method which is not at issue because the method at issue is taxpayer’s add-on method only costs that are allocated under that method should be considered in determining whether the method capitalizes an amount of costs that does not differ significantly from the amount of such costs that would be capitalized under the simplified_resale_method if taxpayer’s comparison were the correct comparison taxpayer could argue that none of its storage and handling costs need be capitalized under the regulation because the difference between the total cost of the ending inventory with and without those costs is insignificant for the foregoing reasons we conclude that taxpayer’s method of allocating additional sec_263a costs to ending inventory is not a reasonable allocation method under the regulations and thus is not permissible issue if taxpayer’s method of allocating additional sec_263a costs is not permitted whether the examining agent may require taxpayer to use a simplified_method described in the sec_263a regulations it should be noted that this technical_advice_memorandum does not conclude that the sec_263a regulations contain an absolute rule that storage costs be allocated to in-transit inventory the regulations permit taxpayers to develop facts and circumstances allocation_methods for storage costs that are based on a cause and effect or other reasonable relationship between the products and costs see eg sec_1_263a-1 thus a taxpayer could use a facts and circumstances allocation method that allocated storage costs to goods based on a reasonable relationship between its products and the storage costs such as whether or how long the goods were held in a storage_facility but such a method would have to allocate storage costs to specific items and only to items that were actually stored tam-124759-00 the courts have consistently held that the commissioner’s authority under sec_446 permits him to select the method_of_accounting a taxpayer must use once he has determined that a taxpayer’s method does not clearly reflect income see 439_us_522 1979_1_cb_167 accordingly we conclude that the commissioner may compute taxpayer’s taxable_income using any method that in his opinion clearly reflects income including a simplified_method described in the sec_263a regulations issue whether taxpayer should be granted sec_7805 relief taxpayer argues for sec_7805 relief on three grounds first taxpayer argues that it attempted to use a reasonable allocation method under sec_1 263a- f according to taxpayer however there was no guidance provided by the service on what was reasonable some methods other than the prescribed methods should be reasonable taxpayer’s method was reasonable given its unique facts significant inventory in-transit at year-end second taxpayer argues that the language in sec_1_263a-1 is sufficiently ambiguous that a literal reading of the section would lead to exclusion of in- transit merchandise the regulation provides in part that costs are not capitalized any earlier than the taxable_year during which the amount is incurred within the meaning of regulations under sec_446 according to taxpayer the incurred language of the regulation indicates that handling or storage costs should not be allocated to in-transit inventory because the costs of handling and storing such inventory have not yet been incurred finally taxpayer argues that sec_1_263a-3 is ambiguous that section provides in part that property acquired for resale includes stock_in_trade of the taxpayer or other_property which is includible in the taxpayer’s inventory if on hand at the close of the taxable_year taxpayer argues that on hand means in possession and in-transit inventory is not on hand taxpayer’s argument regarding lack of standards for what is a reasonable method suggests that the absence of guidance established a reliance interest in the use of any method until the service specifically provided guidance disapproving the method we disagree the justification for relief under sec_7805 is usually based on detrimental reliance a later ruling should not be retroactively applied if a taxpayer relied on some other earlier ruling to its detriment taxpayer did not rely on an internal_revenue_service ruling furthermore there was guidance under the see eg sec_601_201 regarding retroactive application after revocation or modification of a previous ruling section dollar_figure of revproc_2001_1 same tam-124759-00 regulations the regulations permit taxpayers to use a facts and circumstances method such as specific identification burden rate or standard costs or a simplified_method in response to taxpayer’s second argument we note that the cited regulation prevents taxpayers from using inventory capitalization to circumvent sec_461 the issue here involves the allocation of storage costs that have been incurred storage costs have been incurred by taxpayer but since none of those costs are attributable to the in-transit inventory taxpayer believes none should be allocated to such inventory the regulation relied upon sec_1_263a-1 does not address the issue of where or how to allocate costs that have been incurred that regulation simply precludes taxpayers from recovering expenses through cost_of_goods_sold basis adjustments or depreciation_deductions before the expenses are otherwise incurred in response to taxpayer’s final argument we do not believe that the on hand language contained in sec_1_263a-3 was intended to exclude goods that were acquired for resale but are not yet in possession from the definition of property acquired for resale and thus from the application of sec_263a taxpayer’s request for relief under sec_7805 is denied caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
